Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-3 and 5-19 are currently pending in this application.

Response to amendments
The applicant amended independent claims 1, 18 and 19 with features similar to:
“an image analysis section configured to:
acquire a plurality of input images, wherein each input image of the plurality of input images includes a plurality of frames and a subject; and 
determine each of a first key frame and a second key frame from the plurality of frames of each input image of the plurality of input images, wherein
the determination of the first key frame is based on a frame number of the first key frame, and
the determination of second key frame is based on a frame number of the second key frame; and
an output control section configured to:
control reduction of a difference between at least one subject parameter of a first input image of the plurality of input images and the at least one subject parameter of a second input image of the plurality of input images, wherein the plurality of subject parameters corresponds to the subject;
generate a first output image corresponding to the first input image based on the determined first key frame of the first input image, the determined second key frame of the first input image, and the control of the reduction of the difference; 
generate a second output image corresponding to the second input image based on the determined first key frame of the second input image, the determined second key frame of the second input image, and the control of the reduction of the difference; and
output each of the first output image and the second output image, wherein 
the determined first key frame of the first input image is a start frame of the first output image, 
the determined second key frame of the first input image is an end frame of the first output image, 
the determined first key frame of the second input image is a start frame of the second output image, and 
the determined second key frame of the second input image is an end frame of the second output image.”
The applicant amended claim 19 to recite “A non-transitory computer-readable medium” and the rejection of the claim under 35 USC 101 program per se has  been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


FP 7.30.05
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

FP 7.30.06
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Column 2 of Table 1” in claim “Column 5 of Table 1” with generic placeholder “Column 3 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
Image analysis
section
configured to: acquire …
1-3, 14, 16 and 17
2
output control
section
configured to: control …
1, 5-6, 8-9 and 11-14, 
3
meta-information acquisition
section
configured to acquire …
14

Table 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments filed on May 3, 2022 have been fully considered and they are persuasive in view of the amendments.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter for Claims 1-3 and 5-19.

The closest prior arts (Nakagome in view of Konishi) teaches independent claim 1 of  an image analysis section (e.g., The image capture apparatus 1 is equipped with a central processing unit (CPU) 11; Nakagome: [0036] L.1-2; in the CPU 11, a display range designating unit 51, an image analyzing unit 52, an image extracting unit 53, a normalization unit 54, a histogram generating unit 55, as well as a display control unit 56 are included.  Nakagome: [0055] L.2-5) configured to:
acquire a plurality of input images, wherein each input image of the plurality of input images includes a plurality of frames and a subject (e.g., Referring back to FIG. 2, the image analyzing unit 52 performs an image analysis of the target moving image and identifies a frame image, including the predetermined movement of a swing inside the moving image, or it identifies the position of a subject (a ball or a target swinger) included in the moving image. Nakagome: [0076] and Fig. 2.  It can be seen that the input image is obtained from moving image storage unit 71.  Nakagome: Fig. 2.  The target swinger is interpreted as a subject); and
determine each of a first key frame and a second key frame from the plurality of frames of each input image of the plurality of input images (e.g., FIG. 3 is a diagram that illustrates an example of the display of the output unit 19 that is displayed by the slide show display process.  Nakagome: [0062] and Fig. 3.  The slide show is interpreted to include a plurality of frames of images.  On the display screen, a field 100 of "comparative moving image range designation" and a field 101 of "list display" are arranged. Nakagome: [0063]. Furthermore, in the field 100 of the "comparative moving image range designation", a "display" button used for giving an instruction for searching for a moving image using the above-described item is displayed. In this embodiment, by selecting this "display" button, a target moving image is designated using the conditions of the "photographing date and time", the "person selection", the "club designation", and the "state". Nakagome: [0070] . The display range designating unit 51 designates a moving image (hereinafter, referred to as a "target moving image") that is a target for the slide show display from among all the moving images stored in the moving image storing unit 71. The display range designating unit 51 designates a target moving image, for example, the name of each target swinger and each club type, for each photographing period. The user designates a condition of the range of the target moving image through the input unit 18. Based on the result thereof, the display range designating unit 51 designates the target moving image.  Nakagome: [0061].  Therefore, the display range is taken as a photographing period of the state (impact), for example, s second before and after the state of impact or N images (frames) before and after the image (frame) of impact.  The first and second slides of the photographing period are taken as the first and second key frames), wherein
the determination of the first key frame is based on a frame number of the first key frame (e.g., in this embodiment, while the target moving image has been described as being automatically designated by selecting the conditions of such items, the target moving image may be arbitrarily designated by the user.  Nakagome: [0071]. In addition, in the field 101 of the "list display", a plurality of moving images which were retrieved using the condition designated in the field 100 of the "comparative moving image range designation" are displayed. Nakagome: [0072]. In this display example, as a result of the search using the above-described condition, nine 3 x 3 images are displayed. In addition, in this display example, since the "impact" is designated in the "state" item, frame images of the retrieved moving images, including the "impact", are displayed. Nakagome: [0073] and Fig. 3.  The image extracting unit 53 extracts images (hereinafter, referred to as "state images") of predetermined operation states of a swing from a moving image designated by the display range designating unit 51. In other words, the image extracting unit 53 extracts a plurality of state images, including predetermined operations, from one moving image.  Nakagome: [0080]. The normalization unit 54 generates normalized images by making corrections (hereinafter, referred to as "normalization") in order to change the state images extracted by the image extracting unit 53 in accordance with a predetermined rule. Nakagome: [0081] L.1-5. FIG. 4 is a schematic diagram that illustrates an example of the normalization of a state image. Nakagome: [0084]. Nakagome teaches that each image is a slide show and the designated image is identified with date and time.  This image is taken as I0, a range is interpreted as the number, for example, 5 of images before and after the identified image is considered, then images considered for the slide show will be I0-2, I0-1, I0, I0+1 and I0+2.  These images are referred in the slide in date and time.  The use of number of frame (image) is an alternative to identify the images.  Hence, if I0-2 is referred as the 0th frame, I0-1 the 1st frame, I0 the 2nd frame, I0+1 the 3rd frame and I0+2 the 4th, they are just two ways of referring to the same image.  It is the designer’s choice to refer the way of identifying the images), and 
the determination of second key frame is based on a frame number of the second key frame (e.g., in this embodiment, while the target moving image has been described as being automatically designated by selecting the conditions of such items, the target moving image may be arbitrarily designated by the user. Nakagome: [0071].  In addition, in the field 101 of the "list display", a plurality of moving images which were retrieved using the condition designated in the field 100 of the "comparative moving image range designation" are displayed. Nakagome: [0072]. In this display example, as a result of the search using the above-described condition, nine 3 x 3 images are displayed. In addition, in this display example, since the "impact" is designated in the "state" item, frame images of the retrieved moving images, including the "impact", are displayed. Nakagome: [0073] and Fig. 3.  The image extracting unit 53 extracts images (hereinafter, referred to as "state images") of predetermined operation states of a swing from a moving image designated by the display range designating unit 51. In other words, the image extracting unit 53 extracts a plurality of state images, including predetermined operations, from one moving image.  Nakagome: [0080]. The normalization unit 54 generates normalized images by making corrections (hereinafter, referred to as "normalization") in order to change the state images extracted by the image extracting unit 53 in accordance with a predetermined rule. Nakagome: [0081] L.1-5. FIG. 4 is a schematic diagram that illustrates an example of the normalization of a state image. Nakagome: [0084]. For example, since the positions of the target swingers are different from each other due to a difference in the photographing position between state images p1 and p2, normalization of the state images, as illustrated in FIG. 4, is performed such that the target images, which have differing photographing positions, are displayed in the same position with the same size and at the same angle. Nakagome: [0085]. Nakagome teaches that each image is a slide show and the designated image is identified with date and time.  This image is taken as I0, a range is interpreted as the number, for example, 5 of images before and after the identified image is considered, then images considered for the slide show will be I0-2, I0-1, I0, I0+1 and I0+2.  These images are referred in the slide in date and time.  The use of number of frame (image) is an alternative to identify the images.  Hence, if I0-2 is referred as the 0th frame, I0-1 the 1st frame, I0 the 2nd frame, I0+1 the 3rd frame and I0+2 the 4th, they are just two ways of referring to the same image.  It is the designer’s choice to refer the way of identifying the images); and
an output control section (e.g., The normalization unit 54 generates normalized images by making corrections (hereinafter, referred to as "normalization") in order to change the state images extracted by the image extracting unit 53 in accordance with a predetermined rule. Nakagome: [0081] L.1-5.  A display control unit that displays the plurality of images including the images normalized by the normalization unit in a display unit.  Nakagome: [0017]) configured to:
control reduction of a difference between at least one subject parameter of a first input image of the plurality of input images and the at least one subject parameter of a second input image of the plurality of input images, wherein the plurality of subject parameters corresponds to the subject (e.g., In Step S1, target moving images are designated from among all the moving images that are stored in the moving image storing unit 71. The display range designating unit 51, for example, as illustrated in FIG. 3, designates a target moving image for each photographing timing, as well as the name of each target swinger, and each club type. The display range designating unit 51 designates a range to be extracted as a normalized image. Nakagome: [0098]. In Step S2, the image analyzing unit 52 analyzes the target moving images. In other words, the image analyzing unit 52 analyzes the target moving images that are designated by the display range designating unit 51. In this embodiment, by analyzing the moving images, the club head speed of the target moving image, the position of the ball of the target moving image, the position of the head of the target swinger of the target moving image, and the state images of the target moving image are identified.  Nakagome: [0099]. In Step S3, the image extracting unit 53 extracts state images from the result of the analysis performed by the image analyzing unit 52. In other words, the image extracting unit 53 extracts the state images in which the operations of the target swinger are an address operation, a top position, an impact, a finish, and the like from the target moving image.  Nakagome: [0100]. In Step S4, the normalization unit 54 normalizes the extracted state images. In other words, the normalization unit 54 makes a correction for matching the size, the angle, and the position of each state image for easy comparison of the images.  Nakagome: [0101]. Normalization is performed on images extracted from images selected in step S1).
However, Nakagome in view of Konishi does not explicitly teach:
generate a first output image corresponding to the first input image based on the determined first key frame of the first input image, the determined second key frame of the first input image, and the control of the reduction of the difference; 
generate a second output image corresponding to the second input image based on the determined first key frame of the second input image, the determined second key frame of the second input image, and the control of the reduction of the difference; and 
output each of the first output image and the second output image, wherein 
the determined first key frame of the first input image is a start frame of the first output image, 
the determined second key frame of the first input image is an end frame of the first output image, 
the determined first key frame of the second input image is a start frame of the second output image, and 
the determined second key frame of the second input image is an end frame of the second output image.
and claim 1 is allowed.

Claims 2-3 and 5-17 are directly or indirectly dependent from claim 1 and they are allowed.

Claim 18 is a method claim similar in scope to processor claim 1 and it is allowed.

Claim 19 is a non-transitory computer-readable media claim similar in scope to claim 1 and it is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611